564 So.2d 980 (1990)
ALABAMA STATE TENURE COMMISSION, et al.
v.
BIRMINGHAM BOARD OF EDUCATION.
Civ. 7340.
Court of Civil Appeals of Alabama.
March 7, 1990.
Rehearing Denied April 11, 1990.
Certiorari Denied June 22, 1990.
*981 William M. Dawson, Birmingham, for appellant.
Gaile Pugh Gratton of Lange, Simpson, Robinson & Somerville, Birmingham, for appellee.
Alabama Supreme Court 89-1139.
ROBERTSON, Judge.
This is a teacher tenure case.
Eddie Billingsley was employed as a counselor in the Birmingham City Schools for approximately 10 years before his dismissal by the Birmingham Board of Education (Board). Following Billingsley's dismissal by the Board, he appealed his termination to the Alabama State Teacher Tenure Commission (Commission).
On Appeal, the Commission found:
"Upon consideration of the record, as well as briefs submitted and oral arguments presented by counsel for both the teacher and the Board, ... the cancellation was not in accordance with the tenure law and was arbitrarily unjust."
Thus, the Commission reversed the Board's decision to terminate Billingsley. Upon review, the trial court reversed the Commission's decision.
The Commission appeals.
"[T]he scope of judicial review is extremely limited in teacher tenure cases, and the decision of the Commission should not be reversed unless the overwhelming weight of the evidence dictates otherwise." Ex parte Alabama State Tenure Commission, 555 So.2d 1071, 1073 (Ala.1989).
Here, the Commission determined that the Board's action was "not in accordance with the tenure law and was arbitrarily unjust." We must determine, therefore, if this decision by the Commission was against the overwhelming weight of the evidence.
Our examination of the record indicates the following. Testimony from Mr. Billingsley's supervisors indicated he was repeatedly negligent in preparing referral packets on students for whom testing was requested, that he failed to adhere to his class schedule, that he failed to report to work on time and had numerous unexplained work absences, and that he failed to submit acceptable weekly and monthly plan books and yearly plans as required of counselors. In addition to testimony, numerous documents and memorandums were submitted which supported the above mentioned deficiencies. In short, we find that the overwhelming weight of the evidence supported Billingsley's termination. Consequently, we find that the Commission's decision was due to be reversed, as it was against the overwhelming weight of the evidence. Ex parte Alabama State Tenure Commission, supra. Therefore, the judgment of the trial court is due to be affirmed.
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.